

GUARANTY
 




THIS GUARANTY (as amended, restated, or supplemented, this “Guaranty”) is
executed June 16, 2006, effective as of March 31, 2006, by the undersigned
(jointly and severally, “Guarantor” and collectively, the “Guarantors”), for the
benefit of Sterling Bank (the “Lender”).
 
RECITALS
 
A.  Lothian Oil Inc., a Delaware corporation, Lothian Oil (USA) Inc., a Texas
corporation, Lothian Oil Texas I, Inc., a Texas corporation, United Heritage
Corporation, a Utah corporation and UHC New Mexico Corporation, a New Mexico
corporation (each individually, a “Borrower” and collectively, the “Borrowers”)
and Lender have entered into the Amended and Restated Credit Agreement dated as
of even date herewith (as amended, restated, or supplemented, from time to time
the “Credit Agreement”), together with certain other Loan Documents.
 
B.  Guarantors expect to continue to receive business opportunities and
financial benefit from Borrowers. Guarantors have agreed to enter into this
Guaranty so that Borrowers can receive the benefits of the Credit Agreement.
 
C.  In addition, Guarantors may benefit from Borrowers’ execution of the Credit
Agreement as Guarantors may be the indirect recipient of funds advanced by
Lender to Borrowers under the Credit Agreement.
 
D.  It is expressly understood among Borrowers, Guarantors, and Lender that the
execution and delivery of this Guaranty is a condition precedent to Lender’s
obligations to extend credit under the Credit Agreement.
 
E.  In each Guarantor’s judgment, the value of the consideration received and to
be received by it under the Loan Documents is reasonably worth at least as much
as its liability and obligation under this Guaranty, and such liability and
obligation may reasonably be expected to benefit Guarantors directly or
indirectly.
 
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Guarantors guarantee to Lender the prompt payment of
the Guaranteed Obligation when due and at all times thereafter, as follows:
 
1.  Definitions. Each capitalized term used but not defined in this Guaranty
shall have the meaning given that term in the Credit Agreement. The following
terms shall have the following meanings as used in this Guaranty:
 
Borrower and Borrowers have the meanings given in Recital A and includes,
without limitation, all of Borrower’s successors and assigns, each Borrower as a
debtor-in-possession, and any receiver, trustee, liquidator, conservator,
custodian, or similar party hereafter appointed for such Borrower or for all or
any portion of each Borrower’s assets pursuant to any liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar Debtor Relief Law from time to time in
effect.
 
Company Indebtedness means all obligations of the Borrowers or any of their
Subsidiaries to Guarantor, whether direct, indirect, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, now existing or
arising after the date of this Guaranty, due or to become due to any Guarantor,
or held or to be held by any Guarantor, whether created directly or acquired by
assignment or otherwise, and whether or not evidenced by written instrument
including the obligation of Borrowers to any Guarantor as a subrogee of Lender
or resulting from any Guarantor’s performance under this Guaranty.
 
 

--------------------------------------------------------------------------------

 
 
Debtor Relief Laws means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
Guaranteed Obligation (a) Any and all indebtedness, obligations (including
reimbursement obligations) and liabilities of Borrowers to Lender now existing
or hereafter incurred in connection with or incident to the Loan(s), under or
arising out of or in connection with any documents executed in connection with
any indebtedness of Borrowers to Lender in connection with the Loan or any
promissory note or notes executed by any Borrower at any time in connection with
the Loan(s), whether for principal, interest, penalty interest, fees, expenses
or otherwise, including, without limitation, all sums, principal, accrued
interest and other amounts owing with respect to the Note, together with any and
all renewals, extensions and/or rearrangements thereof, whether with or without
notice to any Guarantor; (b) all interest, charges, expenses, attorneys’ or
other fees and any other sums payable to or incurred by the Lender, to the
extent reasonable, in connection with the execution, administration or
enforcement of the Lender’s rights and remedies under the Note; and (c) all
post-petition interest on the Guaranteed Obligation in the event of a bankruptcy
or insolvency of any Borrower.
 
Lien means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, and any
financing lease having substantially the same economic effect as any of the
foregoing.
 
Loan means any advance by Lender to or for the benefit of the Borrowers pursuant
to the Credit Agreement.
 
Paid in Full or Payment in Full means that the Guaranteed Obligation is
completely paid (including principal, interest, fees and expenses).
 
2.  Guaranty. Each Guarantor hereby guarantees prompt payment and performance of
the Guaranteed Obligation at all times. This is an absolute, unconditional
irrevocable and continuing guaranty of payment (and not of collection) of the
Guaranteed Obligation which will remain in effect until (a) the Guaranteed
Obligation is Paid in Full, and (b) the Lender’s commitments to extend credit
under the Credit Agreement have terminated, and (c) the Obligations under and as
defined in the Credit Agreement have been paid in full and fully performed. The
circumstance that at any time or from time to time all or any portion of the
Guaranteed Obligation may be paid in full shall not affect any Guarantor’s
obligation with respect to the Guaranteed Obligation thereafter incurred. No
Guarantor may rescind or revoke its obligations to Lender under this Guaranty
with respect to the Guaranteed Obligation. At the Lender’s option, all payments
under this Guaranty shall be made to the office of Lender located in the United
States and in U.S. Dollars.
 
 
Page 2 of 9

--------------------------------------------------------------------------------

 
 
3.  Financial Information. Guarantors agree to furnish promptly to Lender any
and all financial or other information regarding Guarantor or its property as
Lender may reasonably request in writing.
 
4.  Default by Borrower. If an Event of Default exists, Guarantors shall pay the
amount of the Guaranteed Obligation then due and payable to Lender on demand and
without (a) further notice of dishonor, to any Guarantor, (b) any prior notice
to any Guarantor of the acceptance by Lender of this Guaranty, (c) any notice
having been given to Guarantors prior to such demand of the creating or
incurring of such Indebtedness, or (d) notice of intent to accelerate or notice
of acceleration to any Guarantor or any Borrower. To enforce such payment by any
Guarantor it shall not be necessary for Lender to first or contemporaneously
institute suit or exhaust remedies against any Borrower or others liable on such
Indebtedness, or to enforce rights against any security or collateral ever given
to secure such Indebtedness.
 
5.  Amount of Guaranty and Consideration. The Lender’s books and records showing
the amount of the Guaranteed Obligation shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantors and conclusive
for the purpose of establishing the amount of the Guaranteed Obligation. In
consummating the transactions contemplated by the Credit Agreement, Guarantors
do not intend to disturb, delay, hinder, or defraud either its present or future
creditors. Guarantors are familiar with, and have independently reviewed books
and records regarding, the financial condition of Borrowers and are familiar
with the value of the security and support for the payment and performance of
the Guaranteed Obligation. Based upon such examination, and taking into account
the fairly discounted value of Guarantors’ contingent obligations under this
Guaranty and the value of the subrogation and contribution claims Guarantors
could make in connection with this Guaranty, and assuming each of the
transactions contemplated by the Credit Agreement is consummated and Borrowers
make full use of the credit facilities thereunder, the present realizable fair
market value of the assets of each Guarantor exceeds the total obligations of
each such Guarantor, and each Guarantor is able to realize upon its assets and
pay its obligations as such obligations mature in the normal course of business.
Each Guarantor represents and warrants to Lender that the value of consideration
received and to be received by it is reasonably worth at least as much as its
liability under this Guaranty, and such liability may reasonably be expected to
benefit each Guarantor, directly or indirectly.
 
6.  Liability for Other Indebtedness of Borrower. If either Guarantor becomes
liable for any Indebtedness owing by any Borrower to Lender, by endorsement or
otherwise, other than under this Guaranty, such liability shall not be impaired
or affected by this Guaranty and the rights of Lender under this Guaranty shall
be cumulative of any and all other rights that Lender may ever have against
either Guarantor.
 
7.  Subordination. Guarantors hereby expressly subordinate all Company
Indebtedness to the Payment in Full of the Guaranteed Obligation. Guarantors
agree not to receive or accept any payment from any Borrower or any of its
Subsidiaries with respect to the Company Indebtedness at any time an Event of
Default exists and, in the event any Guarantor receives any payment on the
Company Indebtedness in violation of the foregoing, such Guarantor shall hold
any such payment for the benefit of Lender and promptly turn it over to Lender,
in the form received (with any necessary endorsements), to be applied to the
Guaranteed Obligation. If Lender so requests, any such Company Indebtedness
shall be enforced and all amounts received by any Guarantor shall be received in
trust for the Lender and the proceeds thereof shall be paid over to the Lender
on account of the Guaranteed Obligation, but without reducing or affecting in
any manner the liability of Guarantor under this Guaranty.
 
8.  Subrogation. Until the Guaranteed Obligation is Paid In Full, Guarantors
agree that they will not assert, enforce, or otherwise exercise (a) any right of
subrogation to any of the rights or liens of Lender or any other beneficiary
against any Borrower or any other obligor on the Guaranteed Obligation or any
Collateral or other security, or (b) any right of recourse, reimbursement,
subrogation, contribution, indemnification, or similar right against any
Borrower or any other obligor or other guarantor on all or any part of the
Guaranteed Obligation (whether such rights in clause (a) or clause (b) arise in
equity, under contract, by statute, under common law, or otherwise).
 
 
Page 3 of 9

--------------------------------------------------------------------------------

 
 
9.  Enforceability of Guaranty; No Release.
 
(a)  This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligation or any instrument or
agreement evidencing any part of the Guaranteed Obligation, or by the existence,
validity, enforceability, perfection, or extent of any collateral securing the
Guaranteed Obligation, or by any fact or circumstance relating to the Guaranteed
Obligation which might otherwise constitute a defense to the obligations of any
Guarantor under this Guaranty.
 
(b)  Guarantors agree that the Lender may, at any time and from time to time,
and without notice to the Guarantors, make any agreement with any Borrower or
with any other Person liable on any of the Guaranteed Obligations or providing
collateral as security for the Guaranteed Obligations, for the extension,
renewal, payment, compromise, discharge or release of the Guaranteed Obligations
or any collateral (in whole or in part), or for any modification or amendment of
the terms thereof or of any instrument or agreement evidencing the Guaranteed
Obligations or the provision of collateral, all without in any way impairing,
releasing, discharging or otherwise affecting the obligations of any Guarantor
under this Guaranty.
 
(c)  Each Guarantor hereby agrees its obligations under the terms of this
Guaranty shall not be released, discharged, diminished, impaired, reduced or
otherwise adversely affected by any of the following: (i) Lender’s taking or
accepting of any other security or guaranty for any or all of the Guaranteed
Obligation; (ii) any release, surrender, exchange, subordination or loss of any
security at any time existing in connection with any or all of the Guaranteed
Obligation; (iii) any full or partial release of the liability of any other
obligor on the Guaranteed Obligation; (iv) the insolvency, becoming subject to
any Debtor Relief Law, or lack of corporate power of any Borrower, or any party
at any time liable for the payment of any or all of the Guaranteed Obligation;
(v) any renewal, extension or rearrangement of the payment of any or all of the
Guaranteed Obligation, either with or without notice to or consent of any
Guarantor, or any adjustment, indulgence, forbearance, or compromise that may be
granted or given by Lender to any Borrower, any Guarantor, or any other obligor
on the Guaranteed Obligation; (vi) any neglect, delay, omission, failure or
refusal of Lender to take or prosecute any action for the collection of all or
any part of the Guaranteed Obligation or to foreclose or take or prosecute any
action in connection with any instrument or agreement evidencing or securing any
or all of the Guaranteed Obligation; (vii) any failure of Lender to give any
Guarantor notice of any of the foregoing it being understood that Lender shall
not be required to give any Guarantor any notice of any kind under any
circumstances with respect to or in connection with the Guaranteed Obligation,
other than any notice expressly required to be given to a Guarantor under this
Guaranty; (viii) the unenforceability of all or any part of the Guaranteed
Obligation against any Borrowers by reason of the fact that the Guaranteed
Obligation (or the interest on the Guaranteed Obligation) exceeds the amount
permitted by Law, the act of creating the Guaranteed Obligation, or any part
thereof, is ultra vires, or the officers creating same exceeded their authority
or violated their fiduciary duties in connection therewith; (ix) any payment of
the Guaranteed Obligation to Lender is held to constitute a preference under any
Debtor Relief Law or if for any other reason Lender is required to refund such
payment or make payment to someone else (and in each such instance this Guaranty
shall be reinstated in an amount equal to such payment); or (x) any discharge,
release, or other forgiveness of any Borrower’s liability for the payment of the
Guaranteed Obligation.
 
 
Page 4 of 9

--------------------------------------------------------------------------------

 
 
10.  Exercise of Rights and Waiver.
 
(a)  No failure by Lender to exercise, and no delay in exercising, any right or
remedy under this Guaranty shall operate as a waiver thereof. The exercise by
Lender of any right or remedy under this Guaranty under the Loan Documents, or
other instrument, or at Law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy. The remedies provided in this
Guaranty are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
 
(b)  The obligations of Guarantors under this Guaranty are those of primary
obligor, and not merely as surety, and are independent of the Guaranteed
Obligation. Each Guarantor waives diligence by Lender and action on delinquency
in respect of the Guaranteed Obligation or any part thereof, including any
provisions of laws requiring Lender to exhaust any right or remedy or to take
any action against any Borrower any other guarantor or any other Person before
enforcing this Guaranty against any Guarantor. Each Guarantor hereby waives all
rights by which it might be entitled to require suit on an accrued right of
action in respect of any of the Guaranteed Obligation or require suit against
any Borrower, the other Guarantor or others, whether arising pursuant to Section
34.02 of the Texas Business and Commerce Code, as amended (regarding a
Guarantor’s right to require Lender to sue any Borrower on accrued right of
action following Guarantors’ written notice to Lender), Section 17.001 of the
Texas Civil Practice and Remedies Code, as amended (allowing suit against
Guarantor without suit against any Borrower, but precluding entry of judgment
against a Guarantor prior to entry of judgment against any Borrower), Rule 31 of
the Texas Rules of Civil Procedure, as amended (requiring Lender to join any
Borrower in any suit against Guarantor unless judgment has been previously
entered against any Borrower), or otherwise.
 
(c)  Each Guarantor waives notice of acceptance of this Guaranty, notice of any
loan to which it may apply, and waives presentment, demand for payment, protest,
notice of dishonor or nonpayment of any loan, notice of intent to accelerate,
notice of acceleration, and notice of any suit or notice of the taking of other
action by Lender against any Borrower, any Guarantor or any other Person and any
notice to any party liable thereon (including such Guarantor).
 
11.  Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligation is stayed, upon the insolvency,
bankruptcy or reorganization of any Borrower or any other Person, or otherwise,
all such amounts shall nonetheless be payable, jointly and severally, by
Guarantors immediately upon demand by Lender.
 
12.  Expenses. Guarantors shall pay on demand all out-of-pocket expenses
(including attorneys’ costs) in any way relating to the enforcement or
protection of the Lender’s rights under this Guaranty, including any incurred in
the preservation, protection or enforcement of any rights of the Lender in any
case commenced by or against Guarantor under Title 11, United States Code or any
similar or successor statute. The obligations of the Guarantor under the
preceding sentence shall survive termination of this Guaranty.
 
13.  Amendments. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by Lender and
Guarantors.
 
 
Page 5 of 9

--------------------------------------------------------------------------------

 
 
14.  Reliance and Duty to Remain Informed. Each Guarantor confirms that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Credit Agreement and the other Loan Documents and such other information as
it has deemed appropriate in order to make its own credit analysis and decision
to execute and deliver this Guaranty. Each Guarantor confirms that it has made
its own independent investigation with respect to Borrowers’ creditworthiness
and is not executing and delivering this Guaranty in reliance on any
representation or warranty by Lender as to such creditworthiness. Guarantors
expressly assume all responsibilities to remain informed of the financial
condition of Borrowers and any circumstances affecting (a) Borrowers’ ability to
perform under the Loan Documents to which Borrowers are parties or (b) any
collateral securing all or any part of the Guaranteed Obligation.
 
15.  Change in Guarantor’s Status. Should any Guarantor become insolvent, or
fail to pay its debts generally as they become due, or voluntarily seek, consent
to, or acquiesce in the benefit or benefits of any Debtor Relief Law or become a
party to (or be made the subject of) any proceeding provided for by any Debtor
Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights of the Lender granted under this Guaranty,
then, in any such event, the Guaranteed Obligation shall be, as between
Guarantors and Lender, a fully matured, due, and payable obligation of
Guarantors, jointly and severally, to Lender (without regard to whether any
Borrower is then in default or whether the Guaranteed Obligation, or any part
thereof is then due and owing by Borrowers to Lender), payable, jointly and
severally, in full by Guarantors to Lender upon demand, which shall be the
estimated amount owing in respect of the contingent claim created under this
Guaranty.
 
16.  Representations and Warranties. Each Guarantor acknowledges that certain
representations and warranties set out in the Credit Agreement are in respect of
it, and Guarantor reaffirms that each such representation and warranty is true
and correct.
 
17.  Covenants. Each Guarantor acknowledges that certain covenants set forth in
the Credit Agreement are in respect of it or shall be imposed upon it, and each
Guarantor covenants and agrees to promptly and properly perform, observe, and
comply with each such covenant.
 
18.  Offset Claims. The Guaranteed Obligation shall not be reduced, discharged
or released because or by reason of any existing or future offset, claim or
defense (except for the defense of Payment in Full of the Guaranteed Obligation)
of any Borrower or any other party against Lender or against payment of the
Guaranteed Obligation, whether such offset, claim, or defense arises in
connection with the Guaranteed Obligation or otherwise. Such claims and defenses
include, without limitation, failure of consideration, breach of warranty,
fraud, statute of frauds, bankruptcy, infancy, statute of limitations, lender
liability, accord and satisfaction, and usury.
 
19.  Setoff. If and to the extent any payment is not made when due under this
Guaranty, Lender may setoff and charge from time to time any amounts so due
against any or all of any Guarantor’s accounts or deposits with any Lender.
 
20.  Binding Agreement. This Guaranty is for the benefit of Lender and
respective successors and assigns. Each Guarantor acknowledges that in the event
of an assignment of the Guaranteed Obligation or any part thereof in accordance
with the Credit Agreement, the rights and benefits under this Guaranty, to the
extent applicable to the Indebtedness so assigned, may be transferred with such
Indebtedness. This Guaranty is binding on each Guarantor and its successors and
permitted assigns, provided that Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent and Lender
(and any attempted assignment without such consent shall be void).
 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
 
21.  Notices. All notices required or permitted to be given under this Guaranty,
if any, must be in writing and shall or may, as the case may be, be given in the
same manner as notice is given under the Credit Agreement as follows:
 
If to Lender:
 
Sterling Bank
2550 North Loop West, Suite 800
Houston, Texas 77092
Telephone No.: (713) 507-7918
Facsimile No.: (713) 507-7948
E-mail:  daniel.steele@banksterling.com
Attn: Daniel G. Steele
 
with a copy to:
 
Porter & Hedges, L.L.P.
1000 Main, 36th Floor
Houston, Texas 77002
Telephone No.: (713) 226-6660
Facsimile No.: (713) 226-6260
E-mail: edelpozo@porterhedges.com
Attention: Ephraim del Pozo
 
If to Borrower:
 
Lothian Oil Inc.
405 N. Marienfeld, Suite 200
Midland, TX 79701
Facsimile No.: (432) 686-2644
E-mail: swilson@lothian.us
Attention: C. Scott Wilson
 
If to Guarantor:
 
Lothian Oil Texas II, Inc.
405 N. Marienfeld, Suite 200
Midland, TX 79701
Facsimile No.: (432) 686-2644
E-mail: swilson@lothian.us
Attention: C. Scott Wilson
 
Subject to the terms of the Credit Agreement, by giving at least 30 days written
notice, any party to this Guaranty shall have the right from time to time and at
any time while this Guaranty is in effect to change their respective addresses
or fax numbers and each shall have the right to specify a different address or
fax number within the United States of America. Nothing in this Section shall be
construed to require any notice to any Guarantor not otherwise expressly
required in this Guaranty.
 
 
Page 7 of 9

--------------------------------------------------------------------------------

 
 
22.  Reinstatement and Termination.
 
(a)  Notwithstanding anything in this Guaranty to the contrary, this Guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of any portion of the Guaranteed Obligations is revoked,
terminated, rescinded or reduced or must otherwise be restored or returned upon
the insolvency, bankruptcy or reorganization of any Borrower or any other Person
or otherwise, as if such payment had not been made and whether or not the Lender
is in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.
 
(b)  Subject to clause (a) regarding reinstatement, this Guaranty shall
terminate and be released on the date the Guaranteed Obligation is Paid In Full,
the Obligation under the Credit Agreement has been paid in full, and the
Lender’s obligations to extend credit under the Credit Agreement have
terminated.
 
23.  Governing Law. THIS GUARANTY IS TO BE CONSTRUED — AND ITS PERFORMANCE
ENFORCED — UNDER TEXAS LAW.
 
24.  No Oral Agreements. THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL
BE DETERMINED SOLELY FROM WRITTEN AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
SUCH WRITINGS. THIS GUARANTY (AS AMENDED IN WRITING FROM TIME TO TIME) THE
CREDIT AGREEMENT, AND THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY BORROWERS,
LENDER OR GUARANTORS (OR BY BORROWER OR GUARANTORS FOR THE BENEFIT OF LENDER)
REPRESENT THE FINAL AGREEMENT BETWEEN BORROWERS, GUARANTORS, AND LENDER AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. THIS SECTION IS INCLUDED HEREIN PURSUANT TO SECTION 26.02 OF THE TEXAS
BUSINESS AND COMMERCE CODE, AS AMENDED FROM TIME TO TIME.
 
[The signatures are on the next page.]
 
 
Page 8 of 9

--------------------------------------------------------------------------------

 
 

This Guaranty is executed effective as of date first above written.
 

        GUARANTOR:       Lothian Oil Texas II, Inc.  
   
   
    By:   /s/ C. Scott Wilson  

--------------------------------------------------------------------------------

C. Scott Wilson   Chief Financial Officer

 
 

        UHC Petroleum Services Corporation  
   
   
    By:   /s/ C. Scott Wilson  

--------------------------------------------------------------------------------

C. Scott Wilson   Chief Executive Officer and President

 
 

        UHC Petroleum Corporation  
   
   
    By:   /s/ C. Scott Wilson  

--------------------------------------------------------------------------------

C. Scott Wilson   Chief Executive Officer and President

 
 
 


Signature Page to Guaranty
 
 
Page 9 of 9

--------------------------------------------------------------------------------

 
 